UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2449


LARRY ALBERT HURLBURT,

                     Plaintiff - Appellant,

              v.

JULIET J. BLACK,

                     Defendant - Appellee,

              and

JOSEPH A. BLEDSOE, III,

                     Trustee.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:17-cv-00169-FL)


Submitted: July 26, 2018                                          Decided: August 8, 2018


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard P. Cook, RICHARD P. COOK, PLLC, Wilmington, North Carolina, for
Appellant. James Oliver Carter, CARTER & CARTER, P.A., Wilmington, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Larry Albert Hurlburt appeals from the district court’s order affirming the

bankruptcy court’s order rejecting his proposed treatment of Juliet Black’s claim in his

Chapter 13 bankruptcy case. We have reviewed the record provided on appeal and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Hurlburt v. Black, No. 7:17-cv-00169-FL (E.D.N.C. Dec. 19, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2